Proceeding pursuant to article 78 of the CPLR to annul respondent’s determination dated August 5, 1971, which, after a hearing, revoked petitioner’s registration as a longshoreman, effective August 30, 1971, with leave to reapply six months thereafter. Petition granted to the extent that respondent’s determination is modified, on the law, by reducing the penalty therein to a suspension of the registration for a period of 30 days. As so modified, determination confirmed, without costs. Petitioner, a longshoreman for 16 years, was charged by respondent with having committed an offense within the meaning of article VIII (subd. 3, par. [c]; subd. 5, par. [a]) of part I of the Waterfront Commission Act (L. 1953, ch. 882), in that on Hovember 15, 1968, in Brooklyn, Hew York, he possessed gambling records commonly used in the operating, promotion or playing of a policy scheme or enterprise, to wit: approximately 50 plays of mutual race horse policy, thereby rendering his presence at the piers or other waterfront terminals in the Port of Hew York District a danger to the public peace' and safety. After a hearing, the charges were substantiated and petitioner’s longshoreman’s registration was revoked, with leave to reapply after six months. Although we find that the record presented contains substantial evidence to support respondent’s finding that petitioner committed the offense in question, we believe that the penalty imposed was excessive and an abuse of discretion, in view of petitioner’s prior exemplary record, and should be reduced to a suspension of 30 days. Hopkins, Acting P. J., Munder, Martuscello, Gulotta and Brennan, JJ., concur.